[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                            No. 10-11913                       JAN 27, 2011
                        Non-Argument Calendar                   JOHN LEY
                                                                 CLERK


               D. C. Docket No. 6:09-cv-00889-ACC-DAB



ROBERT A. KINMAN,

                                                        Plaintiff - Appellant,
                                 versus

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
a foreign profit corporation,

                                                        Defendant - Appellee.
                            ______________


               Appeal from the United States District Court
                   for the Middle District of Florida
                            _____________


                           (January 27, 2011)


Before TJOFLAT, BLACK and ANDERSON, Circuit Judges.
PER CURIAM:

      Robert Kinman brought this action against State Farm Mutual Automobile

Insurance Company for uninsured/underinsured motorist benefits for injuries he

allegedly sustained in a motor vehicle accident. State Farm pled as an affirmative

defense that Kinman failed to perform a condition precedent to the entitlement of

benefits under the policy by refusing to attend a scheduled medical examination as

required by the policy. The district court granted State Farm summary judgment,

concluding that “[n]o reasonable jury could conclude that State Farm’s [medical

examination] as requested and scheduled was unreasonable or that Kinman’s

refusal to submit to the [examination] was reasonable.” Order, March 25, 2009 at

6. “Because Kinman’s policy required him to submit to the [examination] and he

unreasonably refused to do so, Kinman is not entitled to coverage under the

uninsured motorist provision.” Id. at 8.

      Kinman now appeals, contending that the district court erred in concluding

that attendance at the scheduled medical examination constituted a condition

precedent to coverage, and, further, that issues of fact remained to be litigated

regarding Kinman’s failure to appear for the examination. We are not persuaded.

We find no error in the court’s analysis of the insurance coverage. As the court

properly concluded, no material fact issue was presented and State Farm was

                                           2
entitled to summary judgment.

      AFFIRMED.




                                3